1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    YVETTE RODRIGUEZ,                                   Case No. 2:18-cv-01070-MMD-CWH

7                                     Plaintiff,
            v.                                                          ORDER
8
     GEICO CASUALTY COMPANY,
9
                                   Defendant.
10

11   I.     SUMMARY

12          Plaintiff Yvette Rodriguez sues her insurance company, Defendant GEICO

13   Casualty Company, to collect on her and her mother’s uninsured motorist (“UIM”)

14   policies following a car accident in which she was injured by a third party with insufficient

15   insurance coverage to cover her resulting expenses. (ECF No. 1-1.) Defendant removed

16   to this Court (ECF No. 1), and now moves to dismiss Plaintiff’s bad faith claims (ECF No.

17   8), or in the alternative, sever them from Plaintiff’s breach of contract claim and stay

18   them until her breach of contract claim is resolved (ECF No. 9).1 Because Plaintiff’s bad

19   faith claims as alleged in her Complaint have not crossed the line from conceivable to

20   plausible, the Court will dismiss them without prejudice.

21   II.    BACKGROUND

22          Plaintiff was injured in a car accident. (ECF No. 1-1 at 4.) A third party struck her

23   while she was waiting at a stop light in the driver’s seat of a rental car. (Id.) The third

24   party’s insurer paid Plaintiff up to the third party’s insurance policy limit, but that payment

25   did not cover all of Plaintiff’s expenses associated with her injuries. (Id. at 4-5.) Plaintiff

26
27          1TheCourt also reviewed Plaintiff’s response (ECF No. 11), and Defendant’s
28   reply (ECF No. 13).
1    lives with her mother. (Id.) Both she and her mother have UIM policies with Defendant

2    that will pay up to $100,000 per accident. (Id.; ECF No. 1 at 3.) Plaintiff asked Defendant

3    to pay her the policy limit under both policies to cover the damages she suffered in this

4    accident, but Defendant declined and paid her some lesser amount. (ECF No. 1-1 at 5.)

5           After Defendant declined, Plaintiff filed suit in state district court in Clark County,

6    Nevada. (Id. at 2-9.) Plaintiff asserts three claims based on Defendants’ refusal to pay at

7    the full policy limits of her and her mother’s UIM policies: (1) breach of contract; (2) bad

8    faith and unfair claims practices under NRS 686A.310; and (3) breach of the covenant of

9    good faith and fair dealing. (Id. at 5-9.)

10          Defendant removed on the basis of diversity jurisdiction. (ECF No. 1.) Defendant

11   now moves to dismiss only Plaintiff’s second and third claims under Fed. R. Civ. P.

12   12(b)(6) for failure to state a claim upon which relief can be granted. (ECF No. 8 at 4-5).

13   In the alternative, Defendant moves to sever and stay Plaintiff’s second and third claims

14   pending resolution of Plaintiff’s first claim for breach of contract—if the Court were to

15   deny Defendant’s motion to dismiss. (ECF No. 9.) Because the Court will grant

16   Defendant’s motion to dismiss—and dismiss Plaintiff’s second and third claims without

17   prejudice—it will deny Defendant’s motion to sever and stay as moot.

18   III.   DISCUSSION

19          A.     Legal Standard

20          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

21   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must

22   provide “a short and plain statement of the claim showing that the pleader is entitled to

23   relief.” Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

24   While Rule 8 does not require detailed factual allegations, it demands more than “labels

25   and conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft

26   v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations

27   must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

28   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a


                                                   2
1    claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

2    U.S. at 570).

3           In Iqbal, the Supreme Court clarified the two-step approach district courts are to

4    apply when considering motions to dismiss. First, a district court must accept as true all

5    well-pleaded factual allegations in the complaint; however, legal conclusions are not

6    entitled to the assumption of truth. See id. at 678. Mere recitals of the elements of a

7    cause of action, supported only by conclusory statements, do not suffice. See id. at 678.

8    Second, a district court must consider whether the factual allegations in the complaint

9    allege a plausible claim for relief. See id. at 679. A claim is facially plausible when the

10   plaintiff’s complaint alleges facts that allow a court to draw a reasonable inference that

11   the defendant is liable for the alleged misconduct. See id. at 678. Where the complaint

12   does not permit the court to infer more than the mere possibility of misconduct, the

13   complaint has “alleged—but it has not show[n]—that the pleader is entitled to relief.” See

14   id. at 679 (alteration in original) (internal quotation marks omitted). When the claims in a

15   complaint have not crossed the line from conceivable to plausible, the complaint must be

16   dismissed. See Twombly, 550 U.S. at 570.

17          B.       Plaintiff’s Bad Faith Claims

18          Plaintiff’s claims against Defendant break into two conceptual groups. In the first

19   group (also the first claim—for breach of contract), Plaintiff sues Defendant because

20   Defendant did not pay her the amount she believes she is entitled to under the

21   applicable insurance policies. (ECF. No. 1-1 at 5-6.) In the second group (the second

22   and third claims), Plaintiff sues Defendant because she alleges Defendant handled her

23   claim in bad faith, for example by failing to properly investigate her claim, making a

24   baselessly low settlement offer, misrepresenting her coverage under the applicable

25   policies, failing to promptly respond to her communications, etc. (Id. at 6-9.) Her claim for

26   breach of the covenant of good faith and fair dealing also falls into this bad faith group.

27   See Tracey v. Am. Family Mut. Ins. Co., Case No. 2:09-cv-01257-GMN, 2010 WL

28


                                                    3
1    3613875, at *2 (D. Nev. Sept. 8, 2010) (“A claim of breach of the covenant of good faith

2    and fair dealing is, in essence, a claim for bad faith.”)

3           Defendant did not move to dismiss Plaintiff’s breach of contract claim. (ECF No. 8

4    at 17.) Thus, the Court will not address that claim here. However, Defendant makes

5    several arguments as to why Plaintiff’s bad faith claims (claims two and three) should be

6    dismissed. The Court addresses these arguments below.

7           1.     Prematurity

8           Defendant argues Plaintiff’s bad faith claims should be dismissed because they

9    are premature, meaning that the Court would have to find Defendant liable under

10   Plaintiff’s breach of contract claim before allowing the bad faith claims to proceed. (ECF

11   No. 8 at 10-14.) The Court disagrees. See Ahuja v. W. United Ins. Co., Case No. 3:13-

12   cv-00038-MMD, 2013 WL 5316538, at *2-*3 (D. Nev. Sept. 23, 2013) (rejecting this

13   same argument under applicable law).

14          2.     Genuine Dispute Doctrine

15          Defendant further argues Plaintiff’s bad faith claims should be dismissed under

16   the genuine dispute doctrine. (ECF No. 8 at 7-9.) The Court also disagrees with this

17   argument—ruling on Plaintiff’s claims under the genuine dispute doctrine is premature at

18   this stage in the litigation. There is no evidence before the Court regarding the pre-

19   litigation dispute between Plaintiff and Defendant. Therefore, the Court cannot yet say

20   whether that dispute is genuine. See Tracey, 2010 WL 3613875, at *2, *3 (noting that “a

21   bad faith claim should be dismissed on summary judgment if the defendant

22   demonstrates that there was a genuine dispute as to coverage[,]” and denying summary

23   judgment to insurer because the evidence before the court suggested insurer’s

24   investigation was unreasonable) (emphasis added, internal citation and quotation marks

25   omitted).

26          3.     Iqbal/Twombly

27          More generally, Defendant argues that Plaintiff’s bad faith claims should be

28   dismissed because Plaintiff’s Complaint lacks plausible factual allegations as required by


                                                    4
1    Fed. R. Civ. P. 8(a)—as interpreted by the Supreme Court in Iqbal and Twombly. (ECF

2    No. 8 at 3-6, 9-10.) The Court agrees. Plaintiff’s Complaint lacks facts. (ECF No. 1-1.)

3    Further, Plaintiff fails to counter Defendant’s argument by pointing to facts in her

4    Complaint that get her over the line from conceivable to plausible. Instead, she basically

5    argues her bad faith claims are conceivable. (ECF No. 11 at 4, 8-10.) But that is not

6    enough to avoid dismissal here. See Twombly, 550 U.S. at 570.

7           Perhaps the most significant issue with Plaintiff’s Complaint is that it lacks any

8    factual allegations explaining why Plaintiff is entitled to the full policy limits of the two

9    policies, or any amount more than what Defendant already paid or agreed to pay. (ECF

10   No. 1-1 at 5 (stating merely that Plaintiff demanded Defendant pay at the policy limit after

11   determining the underinsured third party would not pay enough, and that Defendant

12   refused to make an adequate payment).) For example, Plaintiff’s Complaint does not

13   state the cost of medical care she incurred, nor estimate the wages she lost as a result

14   of her injuries. Further, Plaintiff’s Complaint contains no factual information regarding

15   Defendant’s investigation of her claim as Plaintiff experienced it. Plaintiff’s claims depend

16   on these allegations. Without them, her bad faith claims are insufficiently plausible and

17   must be dismissed. See, e.g., Ngan Le v. Sentinel Ins. Co., Case No. 2:14-cv-00747-

18   APG, 2015 WL 685215, at *3 (D. Nev. Feb. 17, 2015).

19          The Court will therefore dismiss Plaintiff’s second and third claims for bad faith,

20   unfair claims practices, and breach of the covenant of good faith and fair dealing.

21   However, the Court also grants Plaintiff leave to amend her Complaint if she can

22   articulate factual allegations that sufficiently support her bad faith claims, as the Court

23   cannot find that amendment is futile. See id.

24   IV.    CONCLUSION

25          The Court notes that the parties made several arguments and cited to several

26   cases not discussed above. The Court has reviewed these arguments and cases and

27   determines that they do not warrant discussion as they do not affect the outcome of

28   Defendant’s motions.


                                                  5
1            It is therefore ordered that Defendant’s motion to dismiss (ECF No. 8) is granted.

2    Plaintiff’s second and third claims (for bad faith, unfair claims practices, and breach of

3    the covenant of good faith and fair dealing) are dismissed without prejudice, and with

4    leave to amend, if Plaintiff so chooses. Plaintiff will have fifteen days to file an amended

5    complaint to cure the deficiencies identified in this order. Failure to do so will result in

6    dismissal of these claims with prejudice.

7            It is further ordered that Defendant’s motion to stay (ECF No. 9) is denied as

8    moot.

9
10           DATED THIS 24th day of October 2018.

11

12
                                                      MIRANDA M. DU
13                                                    UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                  6
